UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 000-499-68 COMDISCO HOLDING COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 54-2066534 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 5600 North River Road Suite 800 Rosemont, Illinois 60018 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (847) 698-3000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer[] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:4,028,951 shares of the registrant’s common stock, $0.01 par value per share, were outstanding on July 31, 2012. COMDISCO HOLDING COMPANY, INC. INDEX Page PART I. FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 Consolidated Statements of Operations – Three and nine months ended June 30, 2012 and 2011 (Unaudited) 2 Consolidated Balance Sheets – June 30, 2012 (Unaudited) and September 30, 2011 3 Consolidated Statements of Cash Flows – Nine months ended June 30, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) - Continued 5 Notes to Consolidated Financial Statements (Unaudited) 6 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II. OTHER INFORMATION 23 ITEM 1. LEGAL PROCEEDINGS 23 ITEM 1A. RISK FACTORS 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. MINE SAFETY DISCLOSURES 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 23 SIGNATURES 25 PART I.FINANCIAL INFORMATION Forward-Looking Statements This quarterly report on Form 10-Q contains, and our periodic filings with the Securities and Exchange Commission (the “SEC”) and written and oral statements made by the Company’s sole officer and director or any authorized representative, to press, potential investors, securities analysts and others, will contain, forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”), and the Company intends that such forward-looking statements be subject to the safe harbors created thereby. These forward-looking statements are not historical facts, but rather are predictions and generally can be identified by use of statements that include phrases such as “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” “foresee,” “looking ahead,” “is confident,” “should be,” “will,” “predicted,” “likely” or other words or phrases of similar import. Similarly, statements that describe or contain information related to matters such as our intent, belief, or expectation with respect to financial performance, claims resolution under the Plan (as defined below), cash availability and cost-cutting measures are forward-looking statements. These forward-looking statements often reflect a number of assumptions and involve known and unknown risks, uncertainties and other factors that could cause our actual results to differ materially from those currently anticipated in these forward-looking statements. In light of these risks and uncertainties, the forward-looking events might or might not occur, which may affect the accuracy of forward-looking statements and cause the actual results of the Company to be materially different from any future results expressed or implied by such forward-looking statements. In this quarterly report on Form 10-Q, references to “the Company,” “Comdisco Holding,” “we,” “us” and “our” mean Comdisco Holding Company, Inc., its consolidated subsidiaries, including Comdisco, Inc., Comdisco Ventures Fund A, LLC (formerly Comdisco Ventures, Inc.), and its predecessors, except in each case where the context indicates otherwise. References to “Comdisco, Inc.” mean Comdisco, Inc. and its subsidiaries prior to the Company’s emergence from bankruptcy on August 12, 2002, except where the context indicates otherwise. Important factors that could cause actual results to differ materially from those suggested by these written or oral forward-looking statements, and could adversely affect our future financial performance, include the risk factors discussed in the Company’s Annual Report on Form 10-K in Part I, Item 1A, Risk Factors and in the Company’s Quarterly Report on Form 10-Q in Part II, Item 1A, Risk Factors. Many of the risk factors that could affect the results of the Company’s operations are beyond our ability to control or predict. ITEM 1.FINANCIAL STATEMENTS THE COMPANY EMERGED FROM CHAPTER 11 BANKRUPTCY PROCEEDINGS ON AUGUST 12, 2002. THE PURPOSE OF THE COMPANY IS TO SELL, COLLECT OR OTHERWISE REDUCE TO MONEY IN AN ORDERLY MANNER THE REMAINING ASSETS OF THE CORPORATION. PURSUANT TO THE COMPANY’S FIRST AMENDED JOINT PLAN OF REORGANIZATION (THE “PLAN”) AND RESTRICTIONS CONTAINED IN THE COMPANY’S CERTIFICATE OF INCORPORATION (THE “CERTIFICATE”), THE COMPANY IS SPECIFICALLY PROHIBITED FROM ENGAGING IN ANY BUSINESS ACTIVITIES INCONSISTENT WITH ITS LIMITED BUSINESS PURPOSE. ACCORDINGLY, WITHIN THE NEXT FEW YEARS, IT IS ANTICIPATED THAT THE COMPANY WILL HAVE REDUCED ALL OF ITS ASSETS TO CASH AND MADE DISTRIBUTIONS OF ALL AVAILABLE CASH TO HOLDERS OF ITS COMMON STOCK AND CONTINGENT DISTRIBUTION RIGHTS (“CDRs”) IN THE MANNER AND PRIORITIES SET FORTH IN THE PLAN. AT THAT POINT, THE COMPANY WILL CEASE OPERATIONS AND NO FURTHER DISTRIBUTIONS WILL BE MADE. THE COMPANY FILED, ON AUGUST 12, 2004, A CERTIFICATE OF DISSOLUTION WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE TO FORMALLY EXTINGUISH COMDISCO HOLDING COMPANY, INC.’S CORPORATE EXISTENCE WITH THE STATE OF DELAWARE EXCEPT FOR THE PURPOSE OF COMPLETING THE WIND-DOWN CONTEMPLATED BY THE PLAN.CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS QUARTERLY REPORT ON FORM 10-Q HAVE THE MEANINGS AS DEFINED IN THE PLAN. 1 Comdisco Holding Company, Inc. Consolidated Statements of Operations – Three and nine months ended June 30, 2012 and 2011 (Unaudited) (in thousands except per share data) Three months ended June 30, Nine months ended June 30, Revenue Gain on sale of equity and warrant securities $ Interest income 31 24 97 87 Foreign exchange gain 76 Miscellaneous income 16 Total revenue 31 Costs and expenses Selling, general and administrative Write-down of equity securities 90 Contingent distribution rights ) ) ) Foreign exchange loss 25 25 Bad debt recoveries ) Total costs and expenses ) Earnings (loss) before income taxes ) ) ) Income tax expense (benefit) 5 ) ) Net earnings (loss) $ ) $ $ ) $ Basic and diluted earnings (loss) per common share $ ) $ $ ) $ See accompanying notes to consolidated financial statements. 2 Comdisco Holding Company, Inc. Consolidated Balance Sheets – June 30, 2012 (Unaudited) and September 30, 2011 (in thousands except share data) June 30, September 30, ASSETS Cash and cash equivalents $ $ Cash – legally restricted Short-term investments Equity investments Income tax receivables Receivable from bad debt recovery Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable $ 81 $ Income tax payables Other liabilities: Accrued compensation Contingent distribution rights Other Total other liabilities Total liabilities Stockholders’ equity Common stock $.01 par value. Authorized 10,000,000 shares; issued 4,200,000 shares; 4,028,951 shares outstanding at both June 30, 2012 andSeptember 30, 2011 70 70 Additional paid-in capital Accumulated other comprehensive income 83 Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 Comdisco Holding Company, Inc. Consolidated Statements of Cash Flows – Nine months ended June 30, 2012 and 2011 (Unaudited) (in thousands) Nine Months Ended June 30, Cash flows from operating activities: Equity and warrant proceeds net of sharing $ $ Bad debt recoveries, interest and other revenue Selling, general and administrative expenses ) ) Contingent distribution rights payments ) Income tax receipts (payments) ) Net cash (used in) operating activities ) ) Cash flows from investing activities: Investment in a private equity security ) Short-term investment ) Dividends paid on Common Stock ) Net cash (used in) investing activities ) ) Effect of exchange rates on cash and cash equivalents 19 57 Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. 4 Comdisco Holding Company, Inc. Consolidated Statements of Cash Flows (Unaudited) - Continued (in thousands) Nine Months Ended June 30, Reconciliation of net earnings (loss) to net cash (used in) operating activities: Net earnings (loss) $ ) $ Adjustments to reconcile net earnings (loss) to net cash (used in) operating activities: Change in Canadian income tax receivables ) Reversal of Mexican income tax liability ) Change in income tax liability 76 ) Contingent distribution rights ) Receivables (9 ) Selling, general and administrative ) ) Cost basis related to equity securities sold Amortization of prepaid management fee expense 49 23 Write-down of privately held securities 90 Non-cash gain from extended management agreement ) Other, including foreign exchange 19 ) Net cash (used in) operating activities $ ) $ ) See accompanying notes to consolidated financial statements. 5 COMDISCO HOLDING COMPANY, INC. Notes to Consolidated Financial Statements (Unaudited) June 30, 2012 The following discussion and analysis should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in Item 2 in Part I and in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2011, and with the Consolidated Financial Statements and related notes in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2011.Capitalized terms used but not defined in this Quarterly Report on Form 10-Q have the meanings as defined in the Company’s First Amended Joint Plan of Reorganization (the “Plan”). 1.Reorganization On July 16, 2001, Comdisco, Inc. and 50 of its domestic subsidiaries filed voluntary petitions for relief under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Northern District of Illinois, Eastern Division (the “Bankruptcy court”) (consolidated case number 01-24795). Comdisco Holding Company, Inc., as the successor company to Comdisco, Inc., emerged from bankruptcy under the Plan that became effective on August 12, 2002. For financial reporting purposes only, however, the effective date for implementation of fresh-start reporting was July 31, 2002. Comdisco Holding Company, Inc. (the “Company”) was formed on August 8, 2002 for the purpose of selling, collecting or otherwise reducing to money in an orderly manner the remaining assets of the Company and all of its direct and indirect subsidiaries, including Comdisco, Inc. The Company’s business purpose is limited to the orderly sale or collection of all its remaining assets. Pursuant to the Plan and restrictions contained in its Certificate, the Company is specifically prohibited from engaging in any business activities inconsistent with its limited business purpose. Litigation Trust: In February 1998, pursuant to the Shared Investment Plan (“SIP”), the participants in the SIP (the “SIP Participants”) took out full recourse, personal loans to purchase approximately six million shares of Comdisco, Inc.’s common stock. In connection therewith, Comdisco, Inc. executed a guaranty dated February 2, 1998 (the “Guaranty”) providing a guaranty of the loans in the event of default by the SIP Participants to the lenders under the SIP (the “SIP Lenders”).The Company and the SIP Lenders subsequently reached a settlement on the Guaranty that was approved by the Bankruptcy court on December 9, 2004.The Plan and the litigation trust agreement provided that, under certain circumstances, subrogation rights that the Company may have against the SIP Participants who participated in the SIP and their respective promissory notes be placed in a trust for the benefit of the C-4 creditors (the “Trust Assets”).Under the Plan, the Litigation Trust is solely responsible for collection of amounts due on the promissory notes of the SIP Participants who did not take advantage of the SIP Relief (as defined in the Plan).The Company has a limited indemnification obligation to the litigation trustee under the litigation trust agreement.Nine of the SIP Participants filed personal bankruptcy.On February 4, 2005, the Litigation Trust commenced both state and federal lawsuits to collect onthe remainingSIP Participants’ promissory notes. The Litigation Trust filed and a federal district court judge has entered summary judgments (and amended judgments) against all but one of the SIP Participants who are defendants in the federal cases on their respective SIP promissory notesand the Litigation Trust has commenced collection actions against them.Additionally, the federal district court judge has entered ordersordering that certain contingent distribution rights (“CDRs”) and related proceeds held by the estate of Comdisco, Inc. and Computershare (f/k/a BNY Mellon) (holder of CDRs), on behalf of those SIP Participants, be turned over to the Litigation Trust. Pursuant to these orders, the Company has turned over CDRs and related proceeds and will continue to do so if additional orders are entered.The SIP Participants filed appeals on those judgments.A hearing before the Seventh Circuit on the summary judgments in the federal case was held on April 6, 2010. The Seventh Circuit ruled on October 18, 2010 affirming rulings in favor of the Litigation Trust, but remanding certain fraud issues to the trial court. On November 1, 2010, the SIP defendants filed a petition for a hearing before the full appellate panel.The Litigation Trust filed a response to the petition on November 18, 2010.On June 28, 2011, the Seventh Circuit ruled vacating the summary judgments and remanding the cases back to Judge Gettleman for further proceedings.On January 13, 2012, the judge set February 24, 2012 for both parties to tender responses to interrogatories and for both parties to exchange and provide to the court, lists of proposed depositions and subjects to be addressed.On March 2, 2012, Judge Gettleman entered an order setting 6 discoverycutoff for November 29, 2012. The next status hearing is set for November 29, 2012.On July 23, 2012, defendants filed their Answer to the Second Amended Complaint. Magistrate Judge Nolan is presiding over the discovery proceedings in the federal court. On July 26, 2012, Magistrate Nolanset another status hearing forAugust 9, 2012. The Litigation Trust filed summary judgments against all of the SIP Participants who are defendants in the state cases. On December 18, 2009, the SIP Participants filed their response, and the Litigation Trust filed its reply on February 11, 2010. Three of the SIP Participants filed Cross Motions for Summary Judgment. A hearing in the Circuit Court of Cook County on all of the summary judgment motions in the state cases was held on May 12, 2010 and the judge granted the summary judgments in favor of the Litigation Trust and denied the various motions for summary judgments filed by the SIP Participants.On July 12, 2010, the SIP Participants filed a Motion for a Temporary Stay of Proceedings until the Seventh Circuit rules on the appeal of the federal judgments.The Litigation Trust filed its response to the Motion on July 28, 2010.On August 10, 2010, the judge granted a temporary stay of the proceedings until November 29, 2010.On November 29, 2010, the judge continued the proceedings until January 27, 2011.On January 27, 2011, Judge Sanjay Tailor was assigned to the matter. On September 14, 2011, the defendants filed a Motion to Vacate Summary Judgments and Motion for Reconsideration.At a hearing on September 21, 2011, the judge entered a Briefing Schedule Order for these motions and documents to be tendered at a status hearing on January 24, 2012.At a hearing on March 9, 2012, thejudgedenied in part and affirmed in part the Motion to Vacate Summary Judgments.A status hearingwas held on June 14, 2012 and the judge gave the Litigation Trust permission to file an Amended Complaint (similar to what was done in the federal cases). The defendants had 28 days to file their answer. The judge set a discovery cut off of November 30, 2012 (which mirrors the federal cases). OnJuly 23, 2012, Judge Tailor set July 27, 2012 for defendants to file their Motion to Dismiss (which was filed on July 27, 2012), August 20, 2012 to file their Memorandum in support of Motion to Dismiss, September 17, 2012 for plaintiffs to file its response andOctober 1, 2012 for defendants to file their reply. The next status hearing is set for October 2, 2012. In 2004 and 2005,sixty-nine SIP notes were transferred to the Litigation Trust.Of the sixty-nine SIP notes, nine SIP participants have filed personal bankruptcy, thirty-four of themhave settled or otherwise resolved their obligation, and twenty-sixcases remain active (seven in the federal court and nineteen in the state court). As reported in the Thirty-First Status Report of Comdisco Litigation Trustee, filed on July 30, 2012, the Litigation Trust hasa settlement pending in one of the remaining federal cases. Please refer to the quarterly reports filed by the Litigation Trust in the Bankruptcy court for more details. Any proceeds collected by the Litigation Trust, net of expenses, will be considered Trust Assets and distributed in accordance with the Plan and litigation trust agreement. 2.Basis of Presentation and Recently Issued Accounting Pronouncements The accompanying unaudited interim consolidated financial statements have been prepared pursuant to the rules of the SEC for quarterly reports on Form 10-Q and do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America.The information furnished herein includes all adjustments, consisting of normal recurring adjustments except where indicated, which are, in the opinion of management, necessary for a fair presentation of the results of operations for these interim periods. The results of operations for the nine months ended June 30, 2012 are not necessarily indicative of the results to be expected for the entire fiscal year ending September 30, 2012. These financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto as of and for the year ended September 30, 2011 included in the Annual Report on Form 10-K, as filed with the SEC on December 9, 2011. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and the related notes.Actual results could differ from these estimates and may affect future results of operations and cash flows.We have evaluated subsequent events through the date of this 7 filing.We do not believe there are any material subsequent events which would require further disclosure, except as otherwise presented in these footnotes. On September 29, 2010, the Company was granted a two-year continuing hardship exemption from the SEC from the requirement to provide its financial information to the SEC in an interactive data format using eXtensible Business Reporting Language (“XBRL”).The Company would have otherwise had to comply with the XBRL requirement beginning in the quarter ending June 30, 2011. 3.Equity Investments Windspeed Acquisition Fund GP, LLC (“Windspeed”), a professional management group which the Company engaged in February 2004, manages the Company’s investments in equity securities on an ongoing basis.Windspeed shares in the net receipts from the sale of the Company’s investments in equity securities at a set percentage in certain designated portions of the portfolio of companies.Prior to February 21, 2011, Windspeed received fixed and declining management fees.The Windspeed management agreement was extended on April 5, 2011 (with an effective date of February 21, 2011) until February 20, 2013. Under the terms of the extended management agreement, Windspeed will not be paid any ongoing management fees.In lieu of such management fee payment, 100% of any proceeds from certain companies in the portfolio will go to Windspeed.As a result of such arrangement, and as of February 21, 2011, the Company established a prepaid expense in the amount of $131,000, representing the estimated fair market value of the companies for which Windspeed will be entitled to 100% of the proceeds and recognized a non-cash gain of $93,000 in fiscal year ending September 30, 2011, representing the excess of the fair value of the companies over their respective cost basis.The Company has amortized $89,000 of the prepaid expense since the beginning of this agreement, which includes $49,000 amortized during the nine months ended June 30, 2012.Since February 21, 2011, prepaid management fee expense is being amortized over the two year agreement, and realized gains on the sale of equity securities continue to be reduced by sharing amounts under the management agreement. Through June 30, 2012, the Company had received approximately $70,118,000 in proceeds (prior to Windspeed’s management fees and sharing) since the inception of the management agreement with Windspeed. Windspeed has received approximately $11,982,000 in combined management fees and sharing through June 30, 2012. Realized gains or losses are recorded on the trade date based upon the difference between the proceeds and the cost basis determined using the specific identification method. Net realized gains are included in revenue in the consolidated statements of operations. Marketable equity securities: The Company’s available-for-sale security holdings were as follows (in thousands): Cost Gross unrealized gains Market value September 30, 2011 $ $
